Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated April 15, 2022.  

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 is entered.


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 2, 6, 7 have been canceled and NEW claims 21 and 22 have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Andrew Weaver, Reg. No. 56,468) on 5/6/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows: 
1.	(Currently Amended) A method comprising:
	enabling a moderator to control access of a user to content of an electronic chat room via a plurality of access levels, wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and a moderator approval condition;
	receiving a selection, by the moderator, of one of the plurality of access levels, the one of the plurality of access levels defining access rights to the content based on a certain date that the content is posted in the electronic chat room and one or more domains of users in attempting to access the content; 
	assigning the one of the plurality of access levels to the user; 
	controlling the access of the user to the content according to the one of the plurality of access levels assigned to the user by limiting the access of the user to the content based on the certain date that the content is posted in the electronic chat room and a domain of the user; and
limiting the access to at least one of messages or files posted in the electronic chat room after the certain date and/or between a first date and a second date.

Please AMEND claim 2 as follows: 
2.	(Canceled).

Please AMEND claim 3 as follows: 
3.	(Currently amended) The method according to claim 1, wherein the veto condition requires granting of access to be approved by all participants in the electronic chat room prior to granting access.


Please AMEND claim 4 as follows: 
4.	(Currently amended) The method according to claim 1, wherein the majority condition requires approval of a majority of all participants in the electronic chat room prior to granting access.

5.	(Original) The method according to claim 1, further comprising: 
	limiting the access to at least one of messages or files posted in the electronic chat room prior to the certain date.

Please AMEND claim 6 as follows: 
6.	(Canceled).

Please AMEND claim 7 as follows: 
7.	(Canceled).

8.	(Original) The method according to claim 1, further comprising: 
	limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.



9.	(Original) The method according to claim 1, wherein the content available in the electronic chat room comprises messages available in the electronic chat room.

10.	(Original) The method according to claim 1, wherein the content available in the electronic chat room comprises files available in the electronic chat room.

11.	(Original) The method according to claim 1, wherein the content available in the electronic chat room is stored on a remote server.

12.	(Original) The method according to claim 11, wherein the content stored on the remote server is stored with associated metadata tags.

13.	(Original) The method according to claim 1, wherein a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user.

14.	(Original) The method according to claim 1, further comprising:
	receiving a request to join the electronic chat room by a non-participant of the electronic chat room.

15.	(Original) The method according to claim 1, further comprising:
	receiving a request to join the electronic chat room by a participant of the electronic chat room on behalf of a non-participant of the electronic chat room.

16.	(Original) The method according to claim 1, further comprising: 
	extending the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels.

17.	(Original) The method according to claim 1, further comprising: 
	limiting access to new content which is added to the electronic chat room on a per participant basis.

18.	(Original) The method according to claim 17, wherein the limiting of the access to the new content is performed by the moderator.

19.	(Original) The method according to claim 17, wherein the limiting of the access to the new content is performed by a poster of the new content.

Please AMEND claim 20 as follows: 
20.	(Currently Amended) A user interface system for controlling access to a chat room, the user interface system comprising:
a computer-readable memory with software which, when executed, cause the user interface system to: 
	enable a moderator to control access of a user to content of an electronic chat room via a plurality of access levels, wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and a moderator approval condition;
	receive a selection, by the moderator, of one of the plurality of access levels, the one of the plurality of access levels defining access rights to the content based on a certain date that the content is posted in the electronic chat room and one or more domains of users in attempting to access the content;
	assign the one of the plurality of access levels to the user; 
	control the access of the user to the content according to the one of the plurality of access levels assigned to the user by limiting the access of the user to the content based on the certain date that the content is posted in the electronic chat room and a domain of the user; and
limit the access to at least one of messages or files posted in the electronic chat room after the certain date and/or between a first date and a second date.

Please ADD New Claim 21 as follows: 
21.	(New) A method comprising:
	enabling a moderator to control access of a user to content of an electronic chat room via a plurality of access levels, wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and a moderator approval condition;
	receiving a selection, by the moderator, of one of the plurality of access levels, the one of the plurality of access levels defining access rights to the content based on a certain date that the content is posted in the electronic chat room and one or more domains of users in attempting to access the content; 
	assigning the one of the plurality of access levels to the user; 
	controlling the access of the user to the content according to the one of the plurality of access levels assigned to the user by limiting the access of the user to the content based on the certain date that the content is posted in the electronic chat room and a domain of the user; and
limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.

Please ADD New Claim 22 as follows: 
22. (New) The method according to claim 21, further comprising: limiting the access to at least one of messages or files posted in the electronic chat room after the certain date and/or between a first date and a second date.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451